DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 16, 20 and 24.

Allowable Subject Matter
Claims 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claims 16, 20 or 24 of a method and apparatus for performing three-dimensional printing in which a first layer of build material is delivered, selectively depositing a coalescing agent to a portion of the first layer, in a first coalescing stage for the first layer applying light energy to generate heat to melt the portion of the first layer having the coalescing agent, after applying light energy but prior to applying a second layer of build material selectively depositing the coalescing agent on a second portion of the first layer, delivering a second layer of build material onto the first layer, and in a second coalescing step for the first layer applying light energy to the first layer through the second layer to re-melt a portion having the coalescing agent thereon before depositing the coalescing agent to any portion of the second layer in addition to other limitations present in the claims.
The closest prior art of record, Baumann, teaches a device and method for three-dimensional printing of an object in which layers of build material are deposited followed by selective application of a coalescing agent or ink which absorbs radiation.  Baumann teaches that either after each layer and ink are deposited the device can irradiate the layer to selectively melt portions of the layer OR the device can deposit a layer, selectively apply the coalescing agent, deposit an additional layer and then provide the radiation which melts the layer with the coalescing agent applied thereto through the newly added layer.  There is no teaching or suggestion in Baumann to perform both a first application of energy after applying the coalescing agent to a layer and then also re-melting the first layer through the second layer prior to the application of any coalescing agent onto the second layer.
Claims 17-19, 21-23 and 25-27 depend upon the independent claims and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742